DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	Claims 24-28 and 38-46 are presented for examination.  Claims 1-24 and 29-37 are canceled.
2.	The title of the invention is not descriptive. A new title is required that is clearly indicative of the invention to which the claims are directed.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 7/5/22, 2/11/22, 10/29/21, 6/7/21, 3/25/21 and 1/21/21 were considered by the examiner. The submission is in compliance with the provisions of 37 CFR 1.97.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
 (a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 24-28 and 38-46 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
In claims 24-28 and 38-46, the specification does not reasonably provide enablement for:
24. A system comprising: an expert graphical user interface comprising representations of a plurality of components of an industrial machine from an industrial environment in which a plurality of sensors is deployed and from which a data collection system collects data for the system, wherein the expert graphical user interface is configured to provide interaction with a user, and wherein at least one representation of the plurality of components is selectable by the user of the expert graphical user interface; a database of industrial machine failure modes; and a database searching facility is configured to search the database of industrial machine failure modes for at least one failure mode that corresponds to the user selection of the component of the plurality of components; wherein the expert graphical user interface provides the at least one corresponding failure mode to the user of the expert graphical user interface.
25. The system of claim 24, further comprising a database of a plurality of conditions associated with the industrial machine failure modes.
26. The system of claim 25, wherein the database of the plurality of conditions comprises a list of sensors in the industrial environment associated with the plurality of conditions.
27. The system of claim 26, wherein the database searching facility is configured to search the database of the plurality of conditions for one or more sensors of the list of sensors that correspond to at least one condition, and wherein the database searching facility is configured to indicate the corresponding one or more sensors in the expert graphical user interface.
28. The system of claim 24, wherein the user selection of the component of the plurality of components causes a controller to reference and implement a data collection template for configuring a data routing and collection system, thereby configuring the data routing and collection system to automatically collect data from sensors associated with the selected component to detect at least one of the corresponding failure modes.
38. A method comprising: representing a plurality of components of an industrial machine from an industrial environment; selecting at least one representation of the plurality of components by a user via an expert graphical user interface; searching a database of industrial machine failure modes for at least one failure mode that corresponds to the user selection of the component of the plurality of components; and displaying the at least one corresponding failure mode to the user via the expert graphical user interface.
39. The method of claim 38, further comprising: searching a database of a plurality of conditions for one or more sensors of a list of sensors that correspond to at least one condition; and indicating the corresponding one or more sensors in the expert graphical user interface.
40. The method of claim 38, further comprising: referencing and implementing a data collection template for configuring a data routing and collection system; and configuring the data routing and collection system to automatically collect data from sensors associated with the selected component to detect at least one of the corresponding failure modes.
41. The method of claim 38, further comprising: presenting in the expert graphical user interface a list of reliability measures of an industrial machine; facilitating a selection by a user of a reliability measure from the list of reliability measures via the expert graphical user interface; presenting a representation of a smart band data collection template associated with the reliability measure selected by the user via the expert graphical user interface; and in response to a user indication of acceptance of the smart band data collection template, configuring a data routing and collection system to collect data from a plurality of sensors in an industrial environment in response to a data value from one of the plurality of sensors being detected outside of an acceptable range of data values.
42. The method of claim 41, wherein the list of reliability measures comprises at least one of: industry average data, a manufacturer's specifications, a manufacturer's material specifications, or a manufacturer's recommendations; and wherein the list of reliability measures correlates to at least one failure including at least one of: stress, vibration, heat, wear, ultrasonic signature, or operational deflection shape effect.
43. The method of claim 41, further comprising correlating the plurality of sensors in the industrial environment to manufacturer's specifications.
44. The method of claim 43, wherein the correlating of the plurality of sensors in the industrial environment comprises at least one of: matching a duty cycle specification to at least one sensor that detects revolutions of a moving part, or matching a temperature specification with a thermal sensor disposed to sense an ambient temperature proximal to the industrial machine.

45. The method of claim 43, further comprising dynamically setting the acceptable range of data values based on a result of the correlating of the plurality of sensors in the industrial environment.
46. The method of claim 43, further comprising automatically determining at least one of the plurality of sensors for detecting the data value outside of the acceptable range based on a result of correlating.

Claim Rejections - 35 USC § 102
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


7.	Claims 24-28 and 38-46 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Cella et al. (Cella), US patent no. 2018/0284742.
As per claim 24, Cella discloses a system comprising: an expert graphical user interface comprising representations of a plurality of components of an industrial machine from an industrial environment in which a plurality of sensors is deployed and from which a data collection system collects data for the system, wherein the expert graphical user interface is configured to provide interaction with a user, and wherein at least one representation of the plurality of components is selectable by the user of the expert graphical user interface; a database of industrial machine failure modes; and a database searching facility is configured to search the database of industrial machine failure modes for at least one failure mode that corresponds to the user selection of the component of the plurality of components; wherein the expert graphical user interface provides the at least one corresponding failure mode to the user of the expert graphical user interface [para 1174, 1194].
Cella discloses: 
[1174] In embodiments, a system for data collection in an industrial environment may include an expert graphical user interface that presents a representation of components of an industrial machine deployable in the industrial environment on an electronic display, and in response to a user selecting one or more of the components, searches a database of industrial machine failure modes for modes involving the selected component(s) and conditions associated with the failure mode(s) to be monitored, and further identifies a plurality of sensors in, on, or available to be disposed on the presented machine representation from which data will automatically be captured when the condition(s) to be monitored are detected to be outside of an acceptable range. In embodiments, the identified plurality of sensors includes at least one sensor through which the condition(s) will be monitored.

[1194] Clause 1. In embodiments, a system comprising: a user interface comprising: a selectable graphical element that facilitates selection of a representation of a component of an industrial machine from an industrial environment in which a plurality of sensors is deployed from which a data collection system collects data for the system for which the user interface enables interaction; and selectable graphical elements representing a portion of the plurality of sensors that facilitate selection of a sensors to form a data collection subset of sensors in the industrial environment. 2. The system of clause 1, wherein selection of sensors to form a data collection subset results in a data collection template adapted to facilitate configuring the data routing and collection system for collecting data from the data collection subset of sensors. 3. The system of clause 1, wherein the user interface comprises an expert system that analyzes a user selection of a graphical element that facilitates selection of a component and adjusts the selectable graphical elements representing a portion of the plurality of sensors to activate only sensors associated with a component associated with the selected graphical element. 4. The system of clause 1, wherein the selectable graphical element that facilitates selection of a component of an industrial machine further facilitates presentation of a plurality of data collection templates associated with the component. 5. The system of clause 1, wherein the portion of the plurality of sensors comprises a smart band group of sensors. 6. The system of clause 5, wherein the smart band group of sensors comprises sensors for a component of the industrial machine selected by the selectable graphical element. 7. A system comprising: an expert graphical user interface comprising representations of a plurality of components of an industrial machine from an industrial environment in which a plurality of sensors is deployed from which a data collection system collects data for the system for which the user interface enables interaction, wherein at least one representation of the plurality of components is selectable by a user in the user interface; a database of industrial machine failure modes; and a database searching facility that searches the database of failure modes for modes that correspond to a user selection of a component of the plurality of components. 8. The system of clause 7, comprising a database of conditions associated with the failure modes. 9. The system of clause 8, wherein the database of conditions includes a list of sensors in the industrial environment associated with the condition. 10. The system of clause 9, wherein the database searching facility further searches the database of conditions for sensors that correspond to at least one condition and indicates the sensors in the graphical user interface. 11. The system of clause 7, wherein the user selection of a component of the plurality of components causes a data collection template for configuring the data routing and collection system to automatically collect data from sensors associated with the selected component. 12. A method comprising: presenting in an expert graphical user interface a list of reliability measures of an industrial machine; facilitating user selection of one reliability measure from the list; presenting a representation of a smart band data collection template associated with the selected reliability measure; and in response to a user indication of acceptance of the smart band data collection template, configuring a data routing and collection system to collect data from a plurality of sensors in an industrial environment in response to a data value from one of the plurality of sensors being detected outside of an acceptable range of data values. 13. The method of clause 12, wherein the reliability measures include one or more of industry average data, manufacturer's specifications, manufacturer's material specifications, and manufacturer's recommendations. 14. The method of clause 13, wherein include the manufacturer's specifications include at least one of cycle count, working time, maintenance recommendations, maintenance schedules, operational limits, material limits, and warranty terms. 15. The method of clause 12, wherein the reliability measures correlate to failures selected from the list consisting of stress, vibration, heat, wear, ultrasonic signature, and operational deflection shape effect. 16. The method of clause 12, further comprising correlating sensors in the industrial environment to manufacturer's specifications. 17. The method of clause 16, wherein correlating comprises matching a duty cycle specification to a sensor that detects revolutions of a moving part. 18. The method of clause 16, wherein correlating comprises matching a temperature specification with a thermal sensor disposed to sense an ambient temperature proximal to the industrial machine. 19. The method of clause 16, further comprising dynamically setting the acceptable range of data values based on a result of the correlating. 20. The method of clause 16, further comprising automatically determining the one of the plurality of sensors for detecting the data value outside of the acceptable range based on a result of the correlating.

	As per claim 25, Cella discloses that a database of a plurality of conditions associated with the industrial machine failure modes [para 1194].
	As per claim 26, Cella discloses that the database of the plurality of conditions comprises a list of sensors in the industrial environment associated with the plurality of conditions [para 1194].
	As per claim 27, Cella discloses that the database searching facility is configured to search the database of the plurality of conditions for one or more sensors of the list of sensors that correspond to at least one condition, and wherein the database searching facility is configured to indicate the corresponding one or more sensors in the expert graphical user interface [para 1194].
	As per claim 28, Cella discloses that the user selection of the component of the plurality of components causes a controller to reference and implement a data collection template for configuring a data routing and collection system, thereby configuring the data routing and collection system to automatically collect data from sensors associated with the selected component to detect at least one of the corresponding failure modes [para 1194].
	As per claim 38, Cella teaches a method comprising: representing a plurality of components of an industrial machine from an industrial environment; selecting at least one representation of the plurality of components by a user via an expert graphical user interface; searching a database of industrial machine failure modes for at least one failure mode that corresponds to the user selection of the component of the plurality of components; and displaying the at least one corresponding failure mode to the user via the expert graphical user interface [para 1194].
	As per claim 39, Cella teaches of searching a database of a plurality of conditions for one or more sensors of a list of sensors that correspond to at least one condition; and indicating the corresponding one or more sensors in the expert graphical user interface [para 1194].
	As per claim 40, Cella teaches of referencing and implementing a data collection template for configuring a data routing and collection system; and configuring the data routing and collection system to automatically collect data from sensors associated with the selected component to detect at least one of the corresponding failure modes . [para 1194].
	As per claim 41, Cella teaches of presenting in the expert graphical user interface a list of reliability measures of an industrial machine; facilitating a selection by a user of a reliability measure from the list of reliability measures via the expert graphical user interface; presenting a representation of a smart band data collection template associated with the reliability measure selected by the user via the expert graphical user interface; and in response to a user indication of acceptance of the smart band data collection template, configuring a data routing and collection system to collect data from a plurality of sensors in an industrial environment in response to a data value from one of the plurality of sensors being detected outside of an acceptable range of data values [para 1194].
	As per claim 42, Cella teaches that the list of reliability measures comprises at least one of: industry average data, a manufacturer's specifications, a manufacturer's material specifications, or a manufacturer's recommendations; and wherein the list of reliability measures correlates to at least one failure including at least one of: stress, vibration, heat, wear, ultrasonic signature, or operational deflection shape effect [para 1172, 1194].
	As per claim 43, Cella teaches of correlating the plurality of sensors in the industrial environment to manufacturer's specifications [para 1194].
	As per claim 44, Cella teaches of the correlating of the plurality of sensors in the industrial environment comprises at least one of: matching a duty cycle specification to at least one sensor that detects revolutions of a moving part, or matching a temperature specification with a thermal sensor disposed to sense an ambient temperature proximal to the industrial machine [para 1194].
	As per claim 45, Cella teaches of dynamically setting the acceptable range of data values based on a result of the correlating of the plurality of sensors in the industrial environment [para 1194].
	As per claim 46, Cella teaches of automatically determining at least one of the plurality of sensors for detecting the data value outside of the acceptable range based on a result of correlating .	 [para 1194].
			 
8. 	Examiner's note: Examiner has cited particular paragraphs and columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.	

9.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Cella et al, US publication no. 2019/0025813 teaches a method comprising: representing a plurality of components of an industrial machine from an industrial environment; selecting at least one representation of the plurality of components by a user via an expert graphical user interface; searching a database of industrial machine failure modes for at least one failure mode that corresponds to the user selection of the component of the plurality of components; and displaying the at least one corresponding failure mode to the user via the expert graphical user interface [para 1194].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN CAO whose telephone number is (571)272-3664.  The examiner can normally be reached on M-F 7:00 am-3:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)?

July 14, 2022
/CHUN CAO/Primary Examiner, Art Unit 2115